TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00020-CV




                                  In re Douglas K. Conley




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relator Douglas K. Conley has filed a motion for emergency relief and petition for

writ of mandamus. See Tex. R. App. P. 52.8, 52.10. We deny both the petition for writ of

mandamus and motion for emergency relief.




                                                   ____________________________________

                                                   David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Filed: January 14, 2008